Citation Nr: 1133385	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  In March 2011, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran contends that he has PTSD due to sexual trauma in service.  The Veteran specifically claims that while stationed in Germany in December 1965, he witnessed the rape of a fellow serviceman as he stood guard outside the door while serving as a lookout for the perpetrator of the rape.  He also stated that sometime in the fall of 1966, he was asked by a male sergeant who outranked him to join him for drinks in his tent, and after he became intoxicated, he agreed to sodomize him at the sergeant's request.  The Veteran did not report either incident at the time.  He stated that following the second incident he went AWOL seven or eight times and abused alcohol.  

The service medical and personnel records, including the reports of entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of any psychiatric disorder.  The Veteran's enlisted performance record shows no evident decline in performance.

After service, VA treatment records in August 2002 show that the Veteran reported a history of physical abuse from his father.  He was diagnosed with dysthymia.  In January 2004 he was treated for depressive disorder due to partner relationship problems.  In May 2004, the Veteran's PTSD screening was positive.  In July 2006, the Veteran reported military sexual trauma from witnessing his friend sodomize another person and interacting with homosexuals.  In September 2006, the Veteran reported feelings of guilt and regret about witnessing the rape of a fellow soldier during service because he did not report the incident.  The Veteran also described feeling embarrassed about having engaged in sexual activity with a male sergeant who seduced him in service.  In April 2009, the Veteran reported having sex with men for money after these incidents.  In August 2010 the Veteran was hospitalized at the VA Chillicothe Medical Center for three days for depression with suicidal ideation.  VA clinical treatment notes show multiple psychiatric diagnoses, to include PTSD as due to in-service sexual trauma.  

However, the clinicians who have provided a diagnosis of PTSD have not reported having reviewed the Veteran's service records or any other pertinent evidence in his claims folder.  Additionally, there is insufficient clinical evidence that the diagnosis of PTSD is based on the specific criteria found in the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that a claimed disability may be associated with in-service injuries for the purposes of requiring a VA examination).

Finally, claims for service connection for PTSD encompass claims for service connection for all acquired psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has been diagnosed with other psychiatric disorders, to include major depressive disorder, dysthymia, mood disorder, and personality disorder not otherwise specified.  Accordingly, the Board finds that an examination and opinion is needed to determine whether any of the Veteran's current psychiatric disorders are related to his period of active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability.  The examiner should review the claims folder and that review should be noted in the report.  The examiner should include a complete rationale for each opinion expressed.  Specifically the examiner should provide the following information:

(a)  Diagnose all current psychiatric disorders, or explain why there are no diagnoses.  Provide a full multi-axial diagnosis pursuant to DSM-IV and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  For each acquired psychiatric disorder diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service or whether any psychosis developed within one year of the Veteran's discharge from service in April 1967.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) The examiner is asked to consider whether the evidence supports the Veteran's contention of an in-service sexual trauma that would be productive of PTSD.  The examiner should comment on the clinical significance of the following:  (1) Service medical and personnel records, which contain no complaint, finding, history, treatment, or diagnosis of any psychiatric disorder; (2) The Veteran's description of witnessing his friend rape a fellow serviceman as he stood guard in December 1965 while stationed in Germany, and agreeing to sodomize a sergeant after he became intoxicated in the fall of 1966; (3) Post-service VA psychiatric treatment records, to include clinical treatment notes in September 2006 and April 2009, which record the Veteran's report of feeling guilty and embarrassed about the alleged in-service stressors, and his report of having sex with men for money while in service following those incidents.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


